United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
North Canton, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1341
Issued: January 6, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 15, 2010 appellant filed a timely appeal from a March 26, 2010 decision of the
Office of Workers’ Compensation Programs denying her traumatic injury claim. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant established that she sustained a chronic thoracic strain in
the performance of duty.
On appeal, counsel asserts that the Office’s March 26, 2010 decision is contrary to fact
and law.
FACTUAL HISTORY
On August 5, 2009 appellant, then a 48-year-old carrier technician, filed an occupational
disease claim (Form CA-2) alleging that an accepted August 23, 2002 thoracic strain became

chronic due to continuous exposure to work factors.1 She first became aware of the condition
and its relation to her federal employment on August 23, 2002. The employing establishment
noted that appellant had been on light duty since the August 23, 2002 injury, carrying mounted
delivery routes that also required some walking. Appellant recently asserted that she was unable
to dismount the vehicle for deliveries or carry walking portions of a route. The employing
establishment could no longer offer her light duty as of April 25, 2009.
In an August 17, 2009 letter, the Office advised appellant of the additional evidence
needed to establish her claim, including a detailed description of the causative work factors and a
rationalized medical report supporting causal relationship.
Appellant responded on
September 16, 2009, attributing her condition to carrying a mail satchel, repetitive twisting,
turning and lifting at work as of August 23, 2002. She filed the August 5, 2009 claim as the
employing establishment denied continued light duty.
In a May 26, 2009 report, Dr. John Riester, an attending Board-certified orthopedic
surgeon, related appellant’s complaints of thoracic pain since the August 2002 occupational back
injury, for which he treated her beginning in August 2002. He related that the employing
establishment sent appellant home early as she had difficulty with work activities and could not
carry a mail satchel. On examination, he found limited spinal motion. Dr. Riester diagnosed a
chronic thoracic strain and opined that it was a work-related claim. He restricted appellant to
lifting 30 pounds and walking no more than one hour at a time.
By decision dated September 22, 2009, the Office denied appellant’s claim on the
grounds that fact of injury was not established. It found that appellant did not establish the
claimed work incidents as factual or provide medical evidence diagnosing any condition related
to her federal employment.
In a September 30, 2009 letter, appellant requested an oral hearing. She stated that she
was continuously exposed to work factors as a modified carrier. The hearing representative
advised appellant of the additional evidence needed to establish her claim and 30 days for
submission. Appellant did not submit additional evidence prior to March 26, 2010.
By decision dated and finalized March 26, 2010, an Office hearing representative
affirmed the September 22, 2009 decision, finding that appellant did not establish a new injury or
condition. The medical evidence was found insufficient to support a new occupational
condition.

1

In File No. xxxxxx475, the Office accepted that appellant sustained a traumatic thoracic strain on August 23,
2002 when she lifted a tray of mail. It terminated wage-loss and medical benefits effective May 20, 2003 as the
medical evidence established the accepted injury ceased without residuals. This claim is not before the Board on the
present appeal.

2

LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act; that the claim
was filed within the applicable time limitation; that an injury was sustained while in the
performance of duty as alleged; and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.3 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated on
a traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is generally rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medial certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.5
ANALYSIS
Appellant claimed that carrying a mail satchel, twisting, turning and lifting at work on
and after August 23, 2002 caused an accepted thoracic strain to become chronic. The employing
establishment confirmed that appellant worked delivering mounted mail routes since the
August 23, 2002 injury, requiring her to carry mail, walk and drive. Appellant has established as
factual that she performed these duties on an ongoing basis since August 23, 2002.6 The issue is
whether she submitted sufficient medical evidence to establish that these factors caused a chronic
thoracic strain.

2

5 U.S.C. §§ 8101-8193.

3

Joe D. Cameron, 41 ECAB 153 (1989).

4

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

5

Solomon Polen, 51 ECAB 341 (2000).

6

M.W., 57 ECAB 710 (2006).

3

Dr. Riester, an attending Board-certified orthopedic surgeon, noted the accepted 2002
injury and that appellant had difficulty with work activities, including carrying a mail satchel.
He diagnosed a chronic thoracic strain and opined that it was work related; however, Dr. Riester
did not provide medical rationale explaining how or why the identified work factors would cause
a new thoracic strain or cause the August 23, 2002 injury to become chronic. Without such
rationale, his opinion is insufficient to establish causal relationship.7
Dr. Riester noted work restrictions against lifting more than 30 pounds and walking for
more than one hour. The record indicates that appellant’s duties changed after light-duty work
was withdrawn on April 25, 2009. However, there is insufficient factual evidence that
appellant’s job duties required prolonged walking or lifting greater than 30 pounds.
The Office advised appellant by August 17, 2009 letter of the deficiencies in her claim
and of the additional evidence needed, including a rationalized report from her attending
physician supporting causal relationship. However, appellant did not submit such evidence. For
this reason, the Board will affirm the denial of appellant’s claim for compensation.8
On appeal, counsel asserts that the Office’s March 26, 2010 decision is contrary to fact
and law. As noted, the Office properly denied appellant’s claim as she did not submit sufficient
rationalized medical evidence to establish the causal relationship asserted.
CONCLUSION
The Board finds that appellant has not established that she sustained a chronic thoracic
strain in the performance of duty.

7

Deborah L. Beatty, 54 ECAB 340 (2003).

8

M. W., supra note 6.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 26, 2010 is affirmed.
Issued: January 6, 2011
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

